Citation Nr: 0336458	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  01-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for acne with scars of the 
face, chest, back, arms and behind the ears, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
for any treatment of his skin disease 
during the period from January 2000 to 
the present, as well as all photographs 
taken of the veteran at any time, from 
the VA Medical Center (VAMC) in Syracuse, 
New York 

2.  After all medical records and 
photographs are associated with the 
claims file, arrange for the veteran to 
undergo a dermatology examination at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and be reviewed by the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  

The dermatologist should describe all of 
the manifestations of the veteran's 
service-connected acne in accordance with 
pertinent rating criteria for evaluation 
of the condition.  Specifically, the 
examiner should address the extent or 
frequency (as appropriate) of exfoliation 
(or crusting), exudation, and itching.  
The examiner should also specifically 
state whether the condition involves an 
exposed surface or extensive area, 
whether it is productive of extensive 
lesions or marked disfigurement, and 
whether the condition involves any 
systemic or nervous manifestations, or is 
exceptionally repugnant. The examiner 
should also indicate whether any residual 
scarring associated with the service-
connected disorder is tender and painful.  
Any appropriate psychiatric consultation 
deemed necessary should be accomplished, 
and all clinical findings should be 
reported in detail and clinically 
correlated to a specific diagnosis.  

Additionally (consistent with the 
recently revised criteria), the examiner 
should indicate what percentage of the 
body or the exposed areas the condition 
covers (at least 5, but less than 20 
percent; 20 to 40 percent; or more than 
40 percent), as well as identify the type 
of therapy required in the past 12-month 
period (topical therapy or 
corticosteroids or other immunosuppresive 
drugs), and the total duration of such 
therapy during the past 12-month period.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a printed typewritten 
report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


